Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 1 of 13

Filed

7/16/2019 7:53 PM
Anne Lorenizen
District Clerk

Nueces County, Texas

2019CCV-61198-1

CAUSE NO.
RICARDO CARRILLO § IN.THE COUNTY COURT
Plaintiff, §
§
v. § AT LAW NUMBER
§ .
MAISON INSURANCE §
COMPANY §
Defendants. §
§ NUECES COUNTY, TEXAS

 

PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Ricardo Carrillo (“Plaintiff or Carrillo”), and files this
Plaintiff's Original Petition, complaining of Maison Insurance Company (“Maison”
or “Defendant”), and for cause of action, Plaintiff would respectfully show this
Honorable Court the following:

DISCOVERY CONTROL PLAN
1. Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of
the Texas Rules of Civil Procedure. This case involves complex issues and
will require extensive discovery. Therefore, Plaintiff will ask the Court to
order that discovery be conducted in accordance with a discovery control plan
tailored to the particular circumstances of its suit.
PARTIES

2. Plaintiff Ricardo Carrillo is an individual residing in Nueces County.

EXHIBIT

£6

 
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 2 of 13

Defendant Maison Insurance Company (“Maison”) is a foreign insurance
company engaging in the business of insurance in the State of Texas. This
defendant may be served with process by certified mail, return receipt
requested through its Attorney for Service, C T Corporation System at 1999
Bryan Street, Suite 900, Dallas, Texas 75201-3140.
JURISDICTION .
The Court has jurisdiction over this cause of action because the amount in
controversy is within the jurisdictional limits of the Court.
The Court has jurisdiction over Defendant Maison because the defendant is a
foreign insurance company that engages in the business of insurance in the
State of Texas, and Plaintiffs causes of action arise out of the defendant's
business activities in the State of Texas.
VENUE
Venue is proper in Nueces County, Texas, because the insured property is
situated in Nueces County, Texas. TEX. CIv. PRAC. & REM. CODE §15.032.
FACTS
Plaintiff is the owner of a Maison Policy number 476582 (hereinafter referred
to as “the Policy”), which was issued by Maison.
Plaintiff owns the insured property, which is specifically located at 7038
Wakeforest Dr., Corpus Christi, TX 78413, in Nueces County (hereinafter
referred to as “the Property”).

Maison sold the Policy insuring the Property to Plaintiff.

Page 2
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 3 of 13

10.

ll.

12.

13.

\
On or about August 25, 2017, a massive hurricane struck Nueces County,
Texas, causing significant damage to many homes and businesses throughout
the region, including Plaintiffs property. Plaintiff's roof, interior, exterior
fence and outbuildings all sustained extensive damage during the hurricane.
Shortly after the hurricane, Plaintiff submitted a claim to Maison against
the Policy for the damage to the Property sustained as a result of the
storm. Plaintiff asked that Maison cover the cost of repairs to the Property
pursuant to the Policy.
The claim number assigned by Maison is 8204.
Defendant Maison assigned an adjuster to the claim. The adjuster assigned
to Plaintiffs claim was improperly trained and failed to perform a reasonable
or adequate inspection of the damages. During the course of the inspection,
the adjuster made the executive decision to deny most of Plaintiffs covered
damages. The adjuster refused to address many of the damages reported by
the Plaintiff during the inspection, specifically the shed, hot tub, plumbing,
patio cover, guest room and storage room. This is evidenced by the adjuster’s
estimate which severely undervalued and /or omitted much of the damages.
As a result of the unreasonable investigation of Plaintiffs claim (including
not providing full coverage for the damages sustained by Plaintiff and under-
scoping the damages during its investigation, thus denying adequate and
sufficient payment to Plaintiff to repair their property), Plaintiff's claim was

improperly and unreasonably adjusted. The mishandling of Plaintiffs claim

Page 3
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 4 of 13

14.

15.

16.

17.

has also caused a delay in his ability to make necessary repairs to the
Property, which has resulted in additional and consequential damages. To
date, Plaintiff has yet to receive the full payment to which he is entitled
under the Policy. |

As detailed in the paragraphs below, Maison wrongfully denied Plaintiffs
claim for repairs to the Property, even though the Policy provided coverage
for losses .such ‘as those suffered by Plaintiff. Furthermore, Maison
underpaid some of Plaintiff claims by not providing full coverage for the
damages sustained by Plaintiff, as well as under-scoping the damages during
the investigation.

To date, Maison continues to delay in the payment for the damages to the
property. As such, Plaintiff has not been paid any amount for the damages to

his property.

‘Defendant Maison failed to perform its contractual duties to adequately

compensate Plaintiff under the terms of the Policy. Specifically, it refused to
pay the full proceeds due under the Policy, although due demand was made
for proceeds to be paid in an amount sufficient to cover the damaged
property, and all conditions precedent to recovery upon the Policy had been
carried out and accomplished by Plaintiff. Maison’s conduct constitutes a
breach of the insurance contract between Maison and Plaintiff.

Defendant Maison misrepresented to Plaintff that the damage to the

Property was not covered under the Policy, even though the damage was

Page 4
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 5 of 13

18.

19.

20.

caused by a covered occurrence. Defendant Maison’s conduct constitutes a
violation of the Texas Insurance Code, Unfair Settlement Practices. TEX.
INS. CODE §541.060(a)(1).

Defendant Maison failed to make an attempt to settle Plaintiffs claim in a
fair manner, although they were aware of their liability to Plaintiffs under
the Policy. Defendant Maison’s conduct constitutes a violation of the Texas
Insurance Code, Unfair Settlement Practices. TEX. INS. CODE
§541.060(a)(2)(A).

Defendant Maison failed to explain to Plaintiff the reasons for their offer of
an inadequate settlement. Specifically, Defendant Maison failed to offer
Plaintiffs adequate compensation, without any valid explanation why full
payment was not being made. Furthermore, Defendant Maison did not

communicate that any future settlements or payments would be forthcoming

_to pay for the entire losses covered under the Policy, nor did they provide any

explanation for the failure to adequately settle Plaintiffs claim. Defendant
Maison’s conduct constitutes a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a)(3).

Defendant Maison refused to fully compensate Plaintiff, under the terms of
the Policy, even though Defendant Maison failed to conduct a reasonable
investigation. Specifically, Defendant Maison performed an outcome-oriented
investigation of Plaintiffs claim, which resulted in a biased, unfair, and

inequitable evaluation of Plaintiffs losses on the Property. Defendant's

Page 5
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 6 of 13

21.

22.

23.

24.

conduct constitutes a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a)(7).

Defendant Maison failed to meet its obligation under the Texas Insurance
Code regarding timely acknowledging Plaintiffs claim, beginning and
investigation of Plaintiffs claim and requesting all information reasonably
necessary to investigate Plaintiffs claim, within the statutorily mandated
time of receiving notice of Plaintiffs claim. Defendant Maison’s conduct
constitutes a violation of the Texas Insurance Code, Unfair Settlement
Practices. TEX. INS. CODE §542.055.

Defendant Maison failed to accept or deny Plaintiffs full and entire claim
within failed to accept or deny Plaintiffs full and entire claim within the
statutorily mandated time of receiving all necessary information. Maison’s
conduct constitutes a violation of the Texas Insurance Code, Prompt Payment
of Claims. TEX. INS. CODE §542.056.

Defendant Maison failed to meet its obligations under the Texas Insurance
Code regarding payment of claim without delay. Specifically, it has delayed
full payment of Plaintiffs claim longer than allowed, and, to date, Plaintiff
have not received full payment for the claim. Maison’s conduct constitutes a
violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.
CODE §542.058.

From and after the time Plaintiffs claim was presented to Defendant Maison,

the liability of Maison to pay the full claim in accordance with the terms of

Page 6
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 7 of 13

25.

26.

27.

28.

29.

the Policy was reasonably clear. However, Maison has refused to pay Plaintiff
in full, despite there being no basis whatsoever on which a reasonable
insurance company would have relied to deny the full payment. Maison’s
conduct constitutes a breach of the common law duty of good faith and fair
dealing.

Defendant Maison knowingly or recklessly made false representations, as

- described above, as to material facts and/or knowingly concealed all or part of

material information from Plaintiff.
As a result of Defendant Maison’s wrongful acts and omissions, Plaintiff was
forced to retain the professional services of the attorney and law firm who are
representing him with respect to these causes of action.
CAUSES OF ACTION:
CAUSES OF ACTION AGAINST MAISON

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

Defendant Maison is liable to Plaintiff for intentional breach of contract, as
well as intentional violations of the Texas Insurance Code and intentional

breach of the common law duty of good faith and fair dealing.

BREACH OF CONTRACT
Defendant Maison’s conduct constitutes a breach of the insurance contract
made between Maison and Plaintiff.
Defendant Maison’s failure and/or refusal, as described above, to pay the

adequate compensation as it is obligated to do under the terms of the Policy

Page 7
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 8 of 13

30.

31.

32.

33.

in question, and under the laws of the State of Texas, constitutes a breach of
Maison’s insurance contract with Plaintiff.

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

Defendant Maison’s conduct constitutes multiple violations of the Texas
Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a).
All violations under this article are made actionable by Tex. INS. CODE
§541.151.

Defendant Maison’s unfair settlement practice, as described above, of
misrepresenting to Plaintiff material facts relating to the coverage at issue,
constitutes an unfair method of competition and an unfair and deceptive act
or practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).
Defendant Maison’s unfair settlement practice, as described above, of failing
to attempt in good faith to effectuate a prompt, fair, and equitable settlement
of the claim, even though Maison’s liability under the Policy was reasonably
clear, constitutes an unfair method of competition and an unfair and
deceptive act or practice in the business of insurance. TEx. INS. CODE
§541.060(a)(2)(A).

Defendant Maison’s unfair settlement practice, as described above, of failing
to promptly provide Plaintiff with a reasonable explanation of the basis in the -
Policy, in relation to the facts or applicable law, for its offer of a compromise

settlement of the claim, constitutes an unfair method of competition and an

Page 8
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 9 of 13

34,

35.

36. ©

37.

unfair and deceptive act or practice in the business of insurance. TEX. INS.
CODE §541.060(a)(3).

Defendant Maison’s unfair settlement practice, as described above, of failing
within a reasonable time to affirm or deny coverage of the claim to Plaintiff,
or to submit a reservation of rights to Plaintiff, constitutes an unfair method
of competition and an unfair and deceptive act or practice in the business of
insurance. TEX. INS. CODE §541.060(a)(4).

Defendant Maison’s ‘unfair settlement practice, as described above, of
refusing to -pay Plaintiffs claim without conducting a reasonable
investigation, constitutes an unfair method of competition and an unfair and
deceptive act or practice in the business of insurance. TEx. INS. CODE
§541.060(a)(7).

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
THE PROMPT PAYMENT OF CLAIMS

Defendant Maison’s conduct constitutes multiple violations of the Texas
Insurance Code, Prompt Payment of Claims. All violations made under this
article are made actionable by TEX. INS. CODE §542.060.

Defendant Maison’s failure to acknowledge receipt of Plaintiffs claim,
commence investigation of the claim, and request from Plaintiff all items,
statements, and forms that it reasonably believed would be required within
the applicable time constraints, ‘as described above, constitutes a non-prompt

payment of claims and a violation of TEX. INS. CODE §542.055.

Page 9
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 10 of 13

38.

39.

40.

41.

Defendant Maison’s failure to notify Plaintiff in writing of its acceptance or
rejection of the claim within the applicable time constraints constitutes a
non-prompt payment of the claim. TEX. INS. CODE §542.056.
Defendant Maison’s delay of the payment of Plaintiffs claim following its
receipt of all items, statements, and forms reasonably requested and
required, longer than the amount of time provided for, as described above,
constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
Defendant Maison’s conduct constitutes a breach of the common law duty of
good faith and fair dealing owed to insureds in insurance contracts.
Defendant Maison’s failure, as described above, to adequately and reasonably
investigate and evaluate Plaintiffs claim, although at that time Maison knew
or should have known by the exercise of reasonable diligence that its liability
was reasonably clear, constitutes a breach of the duty of good faith and fair
dealing.

KNOWLEDGE

Each of the acts described above, together and singularly, was done
“knowingly,” as that term is used in the Texas Insurance Code, and was a

producing cause of Plaintiffs damages described herein.

Page 10
. , Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 11 of 13

43.

44,

45.

46.

47.

.

DAMAGES
Plaintiff would show that all of the aforementioned acts, taken together or
singularly, constitute the producing causes of the damages sustained by
Plaintiff.
As previously mentioned, the damages caused by the storm have not been
properly addressed or repaired in the time since the event, causing further
damages to the Property, and causing undue hardship and burden to
Plaintiff These damages are a direct result of Defendant Maison’s
mishandling of Plaintiffs claim in violation of the laws set forth above.
For breach of contract, Plaintiff is entitled to regain the benefit of the
bargain, which is the amount of the claim, together with attorney’s fees.
For noncompliance with the Texas Insurance Code, Unfair Settlement
Practices, Plaintiff is entitled to actual damages, which include the loss of the
benefits that should have been paid pursuant to the policy, mental anguish,
court costs, and attorney's fees. For knowing conduct of the acts described
above, Plaintiff asks for three times their actual damages. TEX. INS. CODE
§541.152.
For noncompliance with Texas Insurance Code, Prompt Payment of Claims,
Plaintiff is ‘entitled to the amount of their claim, as well as eighteen (18)
percent interest per annum on the amount of such claim as damages,

together with attorney's fees. TEX. INS. CODE §542.060.

Page 11
Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 12 of 13

48.

49,

50.

51.

For breach of the common law duty of good faith and fair dealing, Plaintiff is
entitled to compensatory damages, including all forms of loss resulting from
the insurer's breach of duty, such as additional costs, economic hardship, _
losses due to nonpayment of the amount the insurer owed, exemplary
damages, and damages for emotional distress.
For the prosecution and collection of its claim, Plaintiff has been compelled to
engage the services of the attorney whose name is subscribed to this
pleading. Therefore, Plaintiff is entitled to recover a sum for the reasonable
and necessary services of Plaintiffs attorney in the preparation and trial of
its action, including any appeals to the Court of Appeals and/or the Supreme
Court of Texas.
JURY DEMAND
Plaintiff hereby requests that all causes of action alleged herein be tried
before a jury consisting of citizens residing in Nueces.County, Texas.
WRITTEN DISCOVERY
REQUESTS FOR DISCLOSURE
Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is
requested to disclose, within 50 days of service of this request, the

information or material described in Texas Rule of Civil Procedure 194.2.

Page 12
_ Case 2:19-cv-00248 Document 2-3 Filed on 08/26/19 in TXSD Page 13 of 13

PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiff pray that upon trial

hereof, said Plaintiff have and recover such sums as would reasonably and justly
compensate it in accordance with the rules of law and procedure, as to actual

damages, treble damages. under the Texas Insurance Code, and all punitive and
exemplary damages as may be found. In addition, Plaintiff request the award of
attorney's fees for the trial and any appeal of its case, for all costs of Court on its
behalf expended, for prejudgment and postjudgment interest as allowed by law, and
for any other and further relief, either at law or in equity, to which it may show
itself justly entitled. In accordance with Rule 47 of the Texas Rules of Civil
Procedure, Plaintiff seeks monetary relief over $200,000 but not more than

. $1,000,000.

Respectfully submitted,

CARRIGAN & ANDERSON, PLLC

/s/David M. Anderson

David M. Anderson

State Bar No. 24064815

Stephen P. Carrigan

State Bar No. 03877000

101 N. Shoreline Blvd., Suite 420

Corpus Christi, Texas 78401

(861) 884-4433 (Office)

(861) 884-4434 (Facsimile)

danderson@ccatriallaw.com

scarrigan@ccatriallaw.com

Legal assistant: wwatson@ccatriallaw.com _

Legal assistant: adominguez@ccatriallaw.com

Legal assistant: egutierrez@ccatriallaw.com

ATTORNEYS FOR PLAINTIFFS

Page 13
